Case 19-20031-drd11        Doc 4    Filed 01/15/19 Entered 01/15/19 15:44:12      Desc Main
                                   Document      Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

 In re:                          )
                                 )                         Case No. 19-20031-11
CORNERSTONE MANAGEMENT PARTNERS, )
                                 )                         Chapter 11
INC.                             )
                                 )
                 Debtor.         )
                                 )
                                 )


                                   ENTRY OF APPEARANCE

          COME NOW Ryan C. Hardy and the law firm of Spencer Fane LLP and hereby enter their

appearances for the Debtor and Debtor-in-Possession in this matter.

Dated: January 15, 2019
St. Louis, Missouri                                Respectfully submitted,

                                                   SPENCER FANE LLP

                                                   /s/ Ryan C. Hardy
                                                   Eric C. Peterson MO #62429
                                                   Ryan C. Hardy MO #62926
                                                   1 North Brentwood Boulevard
                                                   Suite 1000
                                                   St. Louis, MO 63105
                                                   (314) 863-7733
                                                   (314) 862-4656 – Fax
                                                   epeterson@spencerfane.com
                                                   rhardy@spencerfane.com

                                                   Scott J. Goldstein MO #28698
                                                   Zachary Fairlie MO #68057
                                                   1000 Walnut, Suite 1400
                                                   Kansas City, MO 64106
                                                   (816) 474-8100
                                                   (816) 474-3216– Fax
                                                   sgoldstein@spencerfane.com
                                                   zfairlie@spencerfane.com

                                                   Proposed Counsel to the Debtor and
                                                   Debtor-in-Possession

                                                                                   SL 3128285.1
